Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Amendment
	This Office Action is in response to the amendments filed on 11/16/2022 wherein claims 1, 3-19, 21, and 22 are pending. Claims 1, 4, 8, 10, 13, 15, and 17 have been amended. Claim 20 has been cancelled. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-19, 21, and 22 have been considered but are moot because of new ground of rejection necessitated by the applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-19, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below. 
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (process claims 1, 3-16, and 22) and a product (apparatus claims 17-19 and 21).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being highlighted in bold. The remaining limitations are “additional elements.”
An anomaly detection method comprising: 
accessing a representative data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters and quantitative data, judgement data and inference data, 
wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters and the quantitative data, the judgement data and the inference data are determined by artificial intelligence from one or more previous portions of a plurality of video streams from a plurality of manufacturing stations across an assembly line, 
wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the one or more previous portions of the plurality of video streams, and	
wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams; 	
receiving in real time a current data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters determined by artificial intelligence from a current portion of the one or more video streams; 
comparing the current data set to the representative data set including; generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map; and outputting a result of the comparison of the current data set to the representative data set.  
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
Regarding the preamble of Claim 1: “An anomaly detection method comprising” is a generically recited preamble and it is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.
For example, the steps of “wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the one or more previous portions of the plurality of video streams” and “generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams”, “comparing the current data set to the representative data set”, and “accessing a representative data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters and quantitative data, judgement data and inference data” are treated by the Examiner as belonging to mental process grouping.
With regards to the mental steps, according to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.' ' ); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping' '  was an abstract idea because it could be ‘‘performed by humans without a computer' ' ); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.' ' ).”
Similar limitations comprise the abstract ideas of Claims 3-19, 21, and 22.
 Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional elements or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional elements in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application.
The above claims comprise the following additional elements:
In Claim 1:
“wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters and the quantitative data, the judgement data and the inference data are determined by artificial intelligence from one or more previous portions of a plurality of video streams from a plurality of manufacturing stations across an assembly line”;
“receiving in real time a current data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters determined by artificial intelligence from a current portion of the one or more video streams”; and
“outputting a result of the comparison of the current data set to the representative data set.” 
Claim 8:
“comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with the current portion of the plurality of video streams to the representative data set”.
	Claim 17:
“one or more sensors at a plurality manufacturing stations across an assembly line; one or more data storage units; and one or more engines configured to receive one or more video streams from the one or more sensors”.

The additional elements in Claim 1 “wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters and the quantitative data, the judgement data and the inference data are determined by artificial intelligence from one or more previous portions of a plurality of video streams from a plurality of manufacturing stations across an assembly line”; “receiving in real time a current data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters determined by artificial intelligence from a current portion of the one or more video streams”; and “outputting a result of the comparison of the current data set to the representative data set”, and in Claim 8 “comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with the current portion of the plurality of video streams to the representative data set” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. According to MPEP 2106.05(g)(3): (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The additional element in Claim 17 of “one or more sensors at a plurality manufacturing stations across an assembly line; one or more data storage units; and one or more engines configured to receive one or more video streams from the one or more sensors” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing. (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.) The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea. (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete. Here, the claim does not recite carrying out any comparable particular technological process.).
Instead the additional elements in the claims appear to be merely insignificant extra-solution activity – merely presenting the data as a function of the probability calculated, which is the output for the mental/mathematical process in the abstract idea, and using the autonomously driven vehicle and its driving maneuver as a test environment.
In all of these respects, the claims fail to recite additional elements which might possibly integrate the claims into a particular practical application. Instead, based on the above considerations, the claims would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for these particular claims are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
The additional elements in the above claims such as: “wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters and the quantitative data, the judgement data and the inference data are determined by artificial intelligence from one or more previous portions of a plurality of video streams from a plurality of manufacturing stations across an assembly line”; “receiving in real time a current data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters determined by artificial intelligence from a current portion of the one or more video streams”; “outputting a result of the comparison of the current data set to the representative data set”, “comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with the current portion of the plurality of video streams to the representative data set”, “one or more sensors at a plurality manufacturing stations across an assembly line; one or more data storage units; and one or more engines configured to receive one or more video streams from the one or more sensors”, are well-understood and/or conventional in the relevant art as evidenced from a prior art of record. For example, US20130307693A1 to Stone et al. (hereinafter Stone) discloses the anomaly detection method utilizing cycles, processes, actions, and sequences, and utilizing the artificial intelligence for this purpose, as well as sensors and sensor data streams, storage units and engines; EP2996996B1 to Mueller et al. (hereinafter Mueller) discloses quantitative data, judgement data, and inference data, as well as video streams, and sensors at assembly line.
Therefore, claims 1, 8, and 17 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more and are not patent eligible.
Dependent claims 3-7, 9-16, 18-19, and 21-22 merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional limitations corresponding to both mental and mathematical relationship grouping. These limitations do not help to integrate the claim into a practical application or make it significantly more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US20130307693A1 to Stone et al. (hereinafter Stone) in view of US20140279776 to Brown et al. (hereinafter Brown), in view of US20180324199 to Crotinger (hereinafter Crotinger), and in further view of EP2996996B1 to Mueller et al. (hereinafter Mueller).

Regarding Claim 1:  Stone discloses:
“An anomaly detection method” (para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity (i.e. anomaly, added by examiner), behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis.”) comprising:
“accessing a representative data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters” (para 0018 – “the acquired sensor data streams (i.e. previous portion, added by examiner) can be analyzed by the analysis tools module 240, rules manager module 250, and analytic engine 260… The rules manager module 250 embodies sets of rules, conditions, threshold parameters, and the like, which can be used to define thresholds of activity, behavior, and/or status that should trigger a corresponding alert, pre-alert, and/or action”);
“wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters are determined by artificial intelligence from a previous portion of one or more streams” (para 0018 – “The rules manager module 250 embodies sets of rules, conditions, threshold parameters, and the like, which can be used to define thresholds of activity, behavior, and/or status that should trigger a corresponding alert, pre-alert, and/or action (i.e. using a previous portion of a data stream, added by examiner) … an automatic rule generation capability, which can automatically generate rules given desired outcomes and the conditions by which those desired outcomes are most likely... the embodiments described herein can implement machine learning processes (i.e. artificial intelligence, added by examiner) to improve the operation of the system over time. Moreover, an embodiment can include information indicative of a confidence level corresponding to a probability level associated with a particular condition and/or need for action”); 
“receiving in real time a current data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters determined by artificial intelligence from a current portion of the one or more streams” (Abstract – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue”; para 0013 – “The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”; para 0015 – “a potentially threating pattern can be identified based on an analysis of a corresponding historical data stream”); 
“comparing the current data set to the representative data set” (para 0015 – “a particular individual present in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual (i.e. current data set, added by examiner) can be compared with the historical behavior of the same individual from a previous time period (i.e. representative data set, added by examiner). This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”); and
“outputting a result of the comparison of the current data set to the representative data set” (para 0031 – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue (processing block 1010); correlating the current data streams with corresponding historical data streams and related data streams (processing block 1020); analyzing, by use of a data processor, the data streams to identity patterns of activity, behavior, and/or status occurring at the monitored venue (processing block 1030); applying one or more rules of a rule set to the analyzed data streams to determine if an alert should be issued (processing block 1040); and dispatching an alert (i.e. outputting the result of the comparison, added by examiner) if such alert is determined to be warranted (processing block 1050)”).
Stone is silent on:
“quantitative data, judgement data, and inference data; are determined by artificial intelligence from a previous portion of one or more streams; a plurality of video streams from a plurality of manufacturing stations across an assembly line; wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the one or more previous portions of the plurality of video streams; wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams; generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”.
However, Crotinger discloses:
“wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the one or more previous portions of the plurality of streams” (para 0097 – “the anomaly detector 332 may monitor the stream 313 of time-series/metric data. The anomaly detector 332 identifies statistical outliers of a current stream 313 of the time-series/metric data, by performing a statistical analysis on the stream 313 of the time-series/metric data based at least in part upon the underlying statistical model 337 constructed by the time-series analyzer 330. FIG. 14 illustrates an example plot 1400 illustrating the relationship of the features of this comparison. Specifically, the anomaly detector 332 compares the actual observed data (e.g., stream 313) with the expected data 1402 (e.g., as determined based upon the underlying statistical model 337).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone, as taught by Crotinger, in order to improve information gathering and analysis by applying the statistical analysis to reliably identify the anomaly.
	The Stone/Crotinger combination is silent on:
“quantitative data, judgement data, and inference data; a plurality of video streams from a plurality of manufacturing stations across an assembly line; wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams; generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”.
	However, Brown discloses:
“generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map” (para 0032 – “the state machine engine 14 may include a number of (e.g., one or more) finite state machine (FSM) lattices… the term “lattice” refers to an organized framework (e.g., routing matrix, routing network, frame) of elements (e.g., Boolean cells, counter cells, state machine elements, state transition elements.”; para 0038 – “The configurable elements can be configured (e.g., programmed) to implement many different functions. For instance, the configurable elements may include state machine elements (SMEs) (i.e. representative data set, added by examiner) 34, 36 (shown in FIG. 5) that are hierarchically organized into rows 38 (shown in FIGS. 3 and 4) and blocks 32 (shown in FIGS. 2 and 3). The SMEs may also be considered state transition elements (STEs).”; para 0054 – “an image for loading onto the FSM lattice 30 comprises a plurality of bits of data for configuring the configurable elements, the configurable switching elements, and the special purpose elements (interpreted as a state transition map, added by examiner) within the FSM lattice 30. In an example, the image can be loaded onto the FSM lattice 30 to configure the FSM lattice 30 to provide a desired output (i.e. generating a representation, added by examiner) based on certain inputs (i.e. inputting current data set, added by examiner). The output block 54 can provide outputs from the FSM lattice 30 based on the reaction of the configurable elements to data at the data input block 52. An output from the output block 54 can include a single bit indicating a match of a given pattern, a word comprising a plurality of bits indicating matches and non-matches to a plurality of patterns, and a state vector corresponding to the state of all or certain configurable elements at a given moment. As described, a number of FSM lattices 30 may be included in a state machine engine, such as state machine engine 14, to perform data analysis, such as pattern-recognition (e.g., speech recognition, image recognition, etc.) signal processing, imaging, computer vision, cryptography, and others”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger combination, as taught by Brown, in order to improve the accuracy of comparison between data set by applying the finite state machine representation and hence making the anomaly detection more accurate and reliable.
	Stone/Crotinger/Brown combination is silent on:
“quantitative data, judgement data, and inference data; a plurality of video streams from a plurality of manufacturing stations across an assembly line; wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams”.
	However, Mueller discloses:
“quantitative data” (para 0003 – “Plant availability; Efficiency of the manufacturing system/assembly system, speed losses; quality rate or scrap rate and rework rate; 
Average lead time (DLZ); Average number of employees required; Maximum and average achievable output”);
“judgement data” (para 0008 – “An example of this would be a system productivity evaluation from ATS-AUTOMATION with station-specific failure rates and error statistics, which can be viewed from anywhere via a web interface or a mobile device (ATS)”); 
“inference data” (para 0034 – “the determined or derived forms of the features of the steps are then compared at least one of the observation times together with predetermined forms of the corresponding features or combinations of predetermined forms and a result of the monitoring is derived from the common comparison.
Thus, at least at one of the observation times, the observed characteristics of the characteristics are evaluated together, preferably in all monitored steps, and the result of the monitoring is derived from this”);
“are determined by artificial intelligence from a previous portion of one or more streams” (para 0064 – “If the sensors are image-generating sensors or cameras, the pre-processing unit can learn information (interpreted as using the machine learning, added by examiner) about required filter correction values, a required image resolution and/or frame rate, for example from an algorithm selection module, and adapt the signal supplied by the sensors and forward it for processing in the method according to the invention”; para 0072 – “the device can have a learning device (also called teach mode). The learning device can compare the features required for the application at hand with the recorded and synchronized sensor data. If the sensor data is image data, a user installing the system can assign generic features and the associated characteristics to areas of the image signal”; para 0120 – “with methods of machine learning (e.g. B. neural networks or nearest neighbor classification) creates a forecast model, which can be used to forecast the characteristics. In this case, with the aid of the prognosis model, a "probability" is determined for each unknown characteristic to which known characteristic it is most similar. With an automatically determined similarity measure (e.g. B. at least 80%), the unknown characteristic is assigned to a known characteristic. If an expression is not similar to a known expression, it is classified as a disorder. Unknown characteristics can be classified by the user at any time and integrated into the model”);
 “a plurality of video streams from a plurality of manufacturing stations across an assembly line” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor (interpreted as a plurality of video streams, added by examiner), can be further compressed to make data transfer and data storage more efficient. The sensor synchronization unit can therefore advantageously supply an optical signal that is synchronous in time and sorted according to the detection locations”; para 0020 – “According to the invention, at least three of the steps in the course of the manufacturing and/or assembly process are each monitored by at least one sensor, which generates a sensor signal in each case… Optional further steps of the manufacturing and/or assembly process can be monitored by further sensors assigned to these further steps”; para 0083 – “a manufacturing and/or assembly process is monitored, which has at least three steps S1, S2 and S3, which are each monitored by means of a sensor, for example by means of an imaging sensor or a camera”); 
“wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams” (para 0074 – “The device according to the invention can also have an automatic evaluation device, which combines the features that can be evaluated from the learning device with the synchronous sensor signal or optical signal of the sensor synchronization device sorted according to detection locations. In this way, the feature characteristics can be compared with the available image information in near real-time during an operation-parallel evaluation, or a cumulative search for these features can be carried out in the case of recorded signals over an evaluation period”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown combination, as taught by Mueller, in order to be able to measure human activity automatically in the manufacturing process and optimize monitoring of the assembly line using artificial intelligence.

Regarding Claim 3: The Stone/Crotinger/Brown/Mueller combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Stone further discloses:
“wherein comparing the current data set to the representative data set comprises determining in real time one or more differences based on one or more corresponding error bands” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity (i.e. error band, added by examiner), behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”).

Regarding Claim 4: The Stone/Crotinger/Brown/Mueller combination discloses the method according to Claim 3 (see the rejection for Claim 3).
Stone is silent on:
“wherein outputting the result of the comparison includes outputting in real time feedback to one or more actors associated with the determined one or more differences, wherein the feedback includes one or more representative portions of the video streams from the representative data set corresponding to the determined differences between the current data set and the representative data set”.
	However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”); 
“wherein outputting the result of the comparison includes outputting in real time feedback to one or more actors associated with the determined one or more differences, wherein the feedback includes one or more representative portions of the video streams from the representative data set corresponding to the determined differences between the current data set and the representative data set” (para 0086 – “the characteristics of the characteristics of several steps together with their properties at least one of the observation times in step 6 are compared together with further characteristics of the corresponding characteristics with certain characteristics and from the joint comparison of individual characteristics or the combination of several synchronous or specific asynchronous characteristics derived a result of the monitoring. This result can be accumulated over an entire monitoring period and thus statistically evaluated (7) or fed back into the production and/or assembly system in real time in order to assume a target state (8)“; para 0115 – “As a fixed part of the overall architecture, the result of the interface module is the feedback of the knowledge gained in the machine control loop, the machine-related control loop in the form of the operator and the medium-term improvement in productivity via a trend-based technology database”); 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Mueller combination, as taught by Mueller, in order to improve the accuracy of outputted results by taking the feedback into account and hence making the anomaly detection method more accurate and reliable.

Regarding Claim 5: The Stone/Crotinger/Brown/Mueller combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Stone further discloses:
“wherein comparing the current data set to the representative data set comprises validating that the current data set conforms to the representative data set within one or more corresponding error bands” (para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations (i.e. error bands, added by examiner) therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis (i.e. validate, added by examiner)”).

Regarding Claim 6: The Stone/Crotinger/Brown/Mueller combination discloses the method according to Claim 1 (see the rejection for Claim 1).
Stone further discloses:
“wherein comparing the current data set to the representative data set comprises detecting one or more types of differences from a group including object deviations, action deviations, sequence deviations, process deviations and timing deviations” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).

Regarding Claim 8: Stone discloses:
“One or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform an anomaly detection method comprising” (Figs. 2 and 7; para 0034 – “The disk drive unit 716 includes a non-transitory machine-readable medium 722 on which is stored one or more sets of instructions (e.g., software 724) embodying any one or more of the methodologies or functions described herein.”)
“accessing a representative data set from one or more data structures, the one or more data structures including a plurality of streams, and a plurality of data sets including one or more indicators of at least one of once or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters” (para 0014 – “The acquired real time sensor data streams are correlated with corresponding historical data streams obtained from, the sensor arrays 122 in prior time periods and corresponding, related data streams obtained from other data sources, such as network-accessible databases (e.g., motor vehicle licensing databases, criminal registry databases, intelligence databases, etc.). The historical data streams arc acquired, retained, and managed by the historical data acquisition module 220… components within the real time data analysis system 200 can analyze, aggregate, and cross-correlate the acquired real time sensor data streams, the historical data streams, and the related data streams to identify threads of activity, behavior, and/or status present or occurring in a monitored venue 120”); 
“wherein the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters are determined by artificial intelligence from a previous portion of one or more of the plurality of streams” (para 0018 – “The rules manager module 250 embodies sets of rules, conditions, threshold parameters, and the like, which can be used to define thresholds of activity, behavior, and/or status that should trigger a corresponding alert, pre-alert, and/or action (i.e. using a previous portion of a data stream, added by examiner) … an automatic rule generation capability, which can automatically generate rules given desired outcomes and the conditions by which those desired outcomes are most likely... the embodiments described herein can implement machine learning processes (i.e. artificial intelligence, added by examiner) to improve the operation of the system over time. Moreover, an embodiment can include information indicative of a confidence level corresponding to a probability level associated with a particular condition and/or need for action”);
“receiving in real time one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters from a current portion of the plurality of streams” (Abstract – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue”; para 0013 – “The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”; para 0015 – “a potentially threating pattern can be identified based on an analysis of a corresponding historical data stream”);  
”comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with the current portion of the plurality of sensor streams to the representative data set” (para 0015 – “a particular individual present in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events.”); 
“comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with the current portion of the plurality of streams to the representative data set, wherein the comparing includes” (para 0015 – “a particular individual present in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”); and
“outputting a result of the comparison” (para 0031 – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue (processing block 1010); correlating the current data streams with corresponding historical data streams and related data streams (processing block 1020); analyzing, by use of a data processor, the data streams to identity patterns of activity, behavior, and/or status occurring at the monitored venue (processing block 1030); applying one or more rules of a rule set to the analyzed data streams to determine if an alert should be issued (processing block 1040); and dispatching an alert if such alert is determined to be warranted (i.e. outputting the result of the comparison, added by examiner)”).
Stone is silent on:
“quantitative data, judgement data and inference data; the quantitative data, the judgement data and the inference data are determined by artificial intelligence from a-one or more previous portions of one or more of the plurality of video streams from a plurality of manufacturing stations across an assembly line; wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the one or more previous portions of the plurality of video streams, and wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams; generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”.
However, Crotinger discloses:
“wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over one or more cycles in the one or more previous portions of the plurality of streams” (para 0097 – “the anomaly detector 332 may monitor the stream 313 of time-series/metric data. The anomaly detector 332 identifies statistical outliers of a current stream 313 of the time-series/metric data, by performing a statistical analysis on the stream 313 of the time-series/metric data based at least in part upon the underlying statistical model 337 constructed by the time-series analyzer 330. FIG. 14 illustrates an example plot 1400 illustrating the relationship of the features of this comparison. Specifically, the anomaly detector 332 compares the actual observed data (e.g., stream 313) with the expected data 1402 (e.g., as determined based upon the underlying statistical model 337).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone, as taught by Crotinger, in order to statistically improve the accuracy of comparison between data sets and hence making the anomaly detection more accurate and reliable.
The Stone/Crotinger combination is silent on:
“quantitative data, judgement data and inference data; the quantitative data, the judgement data and the inference data are determined by artificial intelligence from a-one or more previous portions of one or more of the plurality of video streams from a plurality of manufacturing stations across an assembly line; and wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams; generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map”
	However, Brown discloses:
“wherein the comparing includes: generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the current data set to the representation including the finite state machine and the state transition map” (para 0032 – “the state machine engine 14 may include a number of (e.g., one or more) finite state machine (FSM) lattices… the term “lattice” refers to an organized framework (e.g., routing matrix, routing network, frame) of elements (e.g., Boolean cells, counter cells, state machine elements, state transition elements)”; para 0038 – “The configurable elements can be configured (e.g., programmed) to implement many different functions. For instance, the configurable elements may include state machine elements (SMEs) (i.e. representative data set, added by examiner) 34, 36 (shown in FIG. 5) that are hierarchically organized into rows 38 (shown in FIGS. 3 and 4) and blocks 32 (shown in FIGS. 2 and 3). The SMEs may also be considered state transition elements (STEs)”; para 0054 – “an image for loading onto the FSM lattice 30 comprises a plurality of bits of data for configuring the configurable elements, the configurable switching elements, and the special purpose elements (interpreted as a state transition map, added by examiner) within the FSM lattice 30. In an example, the image can be loaded onto the FSM lattice 30 to configure the FSM lattice 30 to provide a desired output (i.e. generating a representation, added by examiner) based on certain inputs (i.e. inputting current data set, added by examiner). The output block 54 can provide outputs from the FSM lattice 30 based on the reaction of the configurable elements to data at the data input block 52. An output from the output block 54 can include a single bit indicating a match of a given pattern, a word comprising a plurality of bits indicating matches and non-matches to a plurality of patterns, and a state vector corresponding to the state of all or certain configurable elements at a given moment. As described, a number of FSM lattices 30 may be included in a state machine engine, such as state machine engine 14, to perform data analysis, such as pattern-recognition (e.g., speech recognition, image recognition, etc.) signal processing, imaging, computer vision, cryptography, and others.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger combination, as taught by Brown, in order to improve the accuracy of comparison between data sets and hence making the anomaly detection more accurate and reliable.
	Stone/Crotinger/Brown combination is silent on:
“quantitative data, judgement data and inference data; the quantitative data, the judgement data and the inference data are determined by artificial intelligence from one or more previous portions of one or more of the plurality of video streams from a plurality of manufacturing stations across an assembly line; and wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams”.
	However, Mueller discloses:
“quantitative data” (para 0003 – “Plant availability; Efficiency of the manufacturing system/assembly system, speed losses; quality rate or scrap rate and rework rate; 
Average lead time (DLZ); Average number of employees required; Maximum and average achievable output”);
“judgement data” (para 0008 – “An example of this would be a system productivity evaluation from ATS-AUTOMATION with station-specific failure rates and error statistics, which can be viewed from anywhere via a web interface or a mobile device (ATS)”); 
“inference data” (para 0034 – “the determined or derived forms of the features of the steps are then compared at least one of the observation times together with predetermined forms of the corresponding features or combinations of predetermined forms and a result of the monitoring is derived from the common comparison.
Thus, at least at one of the observation times, the observed characteristics of the characteristics are evaluated together, preferably in all monitored steps, and the result of the monitoring is derived from this”);
“are determined by artificial intelligence from a previous portion of one or more streams” (para 0064 – “If the sensors are image-generating sensors or cameras, the pre-processing unit can learn information (interpreted as using the machine learning, added by examiner) about required filter correction values, a required image resolution and/or frame rate, for example from an algorithm selection module, and adapt the signal supplied by the sensors and forward it for processing in the method according to the invention”; para 0072 – “the device can have a learning device (also called teach mode). The learning device can compare the features required for the application at hand with the recorded and synchronized sensor data. If the sensor data is image data, a user installing the system can assign generic features and the associated characteristics to areas of the image signal”; para 0120 – “with methods of machine learning (e.g. B. neural networks or nearest neighbor classification) creates a forecast model, which can be used to forecast the characteristics. In this case, with the aid of the prognosis model, a "probability" is determined for each unknown characteristic to which known characteristic it is most similar. With an automatically determined similarity measure (e.g. B. at least 80%), the unknown characteristic is assigned to a known characteristic. If an expression is not similar to a known expression, it is classified as a disorder. Unknown characteristics can be classified by the user at any time and integrated into the model”).
“a plurality of video streams from a plurality of manufacturing stations across an assembly line” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor (interpreted as a plurality of video streams, added by examiner), can be further compressed to make data transfer and data storage more efficient. The sensor synchronization unit can therefore advantageously supply an optical signal that is synchronous in time and sorted according to the detection locations”; para 0020 – “According to the invention, at least three of the steps in the course of the manufacturing and/or assembly process are each monitored by at least one sensor, which generates a sensor signal in each case… Optional further steps of the manufacturing and/or assembly process can be monitored by further sensors assigned to these further steps”; para 0083 – “a manufacturing and/or assembly process is monitored, which has at least three steps S1, S2 and S3, which are each monitored by means of a sensor, for example by means of an imaging sensor or a camera”); 
“wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams” (para 0074 – “The device according to the invention can also have an automatic evaluation device, which combines the features that can be evaluated from the learning device with the synchronous sensor signal or optical signal of the sensor synchronization device sorted according to detection locations. In this way, the feature characteristics can be compared with the available image information in near real-time during an operation-parallel evaluation, or a cumulative search for these features can be carried out in the case of recorded signals over an evaluation period”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown combination, as taught by Mueller, in order to be able to measure human activity automatically in the manufacturing process and optimize monitoring of the assembly line using artificial intelligence.

Regarding Claim 9: The Stone/Crotinger/Brown/Mueller combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 8 (see the rejection for Claim 8).
Stone further discloses:
“wherein comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of streams to the representative data set comprises determining in real time one or more differences based on one or more corresponding error bands” (para 0015 – “a particular individual present in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations (i.e. error, added by examiner) therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).
Stone is silent on “video streams”.
However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Mueller combination, as taught by Mueller, in order to improve the accuracy of comparison between data sets by using the video stream enhanced by machine learning, in order to make the anomaly detection more accurate and reliable.

Regarding Claim 10: The Stone/Crotinger/Brown/Mueller combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 9 (see the rejection for Claim 9).
Stone is silent on:
“wherein outputting the result comprises outputting feedback in real time to one or more actors associated with the determined one or more differences, wherein the feedback includes one or more representative portions of the video streams from the representative data set corresponding to the determined differences between the current data set and the representative data set.”
	However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”);
“wherein outputting the result comprises outputting feedback in real time to one or more actors associated with the determined one or more differences, wherein the feedback includes one or more representative portions of the video streams from the representative data set corresponding to the determined differences between the current data set and the representative data set” (para 0086 – “the characteristics of the characteristics of several steps together with their properties at least one of the observation times in step 6 are compared together with further characteristics of the corresponding characteristics with certain characteristics and from the joint comparison of individual characteristics or the combination of several synchronous or specific asynchronous characteristics derived a result of the monitoring. This result can be accumulated over an entire monitoring period and thus statistically evaluated (7) or fed back into the production and/or assembly system in real time in order to assume a target state (8)“; para 0115 – “As a fixed part of the overall architecture, the result of the interface module is the feedback of the knowledge gained in the machine control loop, the machine-related control loop in the form of the operator and the medium-term improvement in productivity via a trend-based technology database”); 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Mueller combination, as taught by Mueller, in order to improve the accuracy of outputted results by taking the feedback into account and hence making the anomaly detection method more accurate and reliable, and in order to improve the accuracy of comparison between data sets by using the video stream enhanced by machine learning, in order to make the anomaly detection more accurate and reliable.
	
Regarding Claim 11: The Stone/Crotinger/Brown/Mueller combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 8 (see the rejection for Claim 8).
Stone further discloses:
“wherein comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of video streams to the representative data set comprises validating that the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of streams conform to the representative data set within one or more corresponding error bands” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).
Stone is silent on “video streams”.
However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Mueller combination, as taught by Mueller, in order to improve the accuracy of comparison between data sets by using the video stream enhanced by machine learning, in order to make the anomaly detection more accurate and reliable.

Regarding Claim 12: The Stone/Crotinger/Brown/Mueller combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 8 (see the rejection for Claim 8).
Stone further discloses:
“wherein comparing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of streams to the representative data set comprises detecting one or more types of differences selected from a group including instruction deviations, timing deviations, sequence deviations, and process deviations”.  
(para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).
Stone is silent on “video streams”.
However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Mueller combination, as taught by Mueller, in order to improve the accuracy of comparison between data sets by using the video stream enhanced by machine learning, in order to make the anomaly detection more accurate and reliable.

Regarding Claim 13: The Stone/Crotinger/Brown/Mueller combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the anomaly detection method according to Claim 8 (see the rejection for Claim 8).
Stone further discloses:
“further comprising: storing the current portion of the plurality of streams in the data structure; and storing the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of streams in the data structure indexed to the corresponding portions of the plurality of streams” (para 0014 – “patterns or trends of activity, behavior, and/or status can be identified and tracked. Over time, these patterns can be captured and retained in database 111 as historical data streams by the historical data acquisition module 220. In many cases, these patterns represent nominal patterns of activity, behavior, and/or status that pose no threat. In other cases, particular patterns of activity, behavior, and/or status can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”; para 0034 – “The term “machine-readable medium” can also be taken to include any non-transitory medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the various embodiments, or that is capable of storing, encoding or carrying data structures utilized by or associated with such a set of instructions. The term “machine-readable medium” can accordingly be taken to include, but not be limited, to, solid-state memories, optical media, and magnetic media”).
Stone is silent on “video streams” and “quantitative data, judgement data and inference data”.
However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”);
“quantitative data” (para 0003 – “Plant availability; Efficiency of the manufacturing system/assembly system, speed losses; quality rate or scrap rate and rework rate; Average lead time (DLZ); Average number of employees required; Maximum and average achievable output”);
“judgement data” (para 0008 – “An example of this would be a system productivity evaluation from ATS-AUTOMATION with station-specific failure rates and error statistics, which can be viewed from anywhere via a web interface or a mobile device (ATS)”); 
“inference data” (para 0034 – “the determined or derived forms of the features of the steps are then compared at least one of the observation times together with predetermined forms of the corresponding features or combinations of predetermined forms and a result of the monitoring is derived from the common comparison.
Thus, at least at one of the observation times, the observed characteristics of the characteristics are evaluated together, preferably in all monitored steps, and the result of the monitoring is derived from this”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Mueller combination, as taught by Mueller, in order to improve the accuracy of comparison between data sets by using the video stream enhanced by machine learning, in order to make the anomaly detection more accurate and reliable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Brown/Mueller combination in view of US20190058719 to Kar et al. (hereinafter Kar).

Regarding Claim 7: The Stone/Crotinger/Brown/Mueller combination discloses the method according to Claim 1 (see the rejection for Claim 1).
The Stone/Crotinger/Brown/Mueller combination is silent on:
“wherein the representative data set and the previous portion of one or more streams are blockchained”.
	However, Kar discloses:
“wherein the representative data set and the previous portion of one or more streams are blockchained” (para 0024 – “a system and a method for detecting anomalous activities in a distributed and decentralised network which offers user anonymity, such as, a blockchain network. The system and method of the present invention analyses statistics of a user individually as well as the user's transactional behavior with other users on the network. In particular, the present invention provides for identifying anonymous users participating in one or more transactions and retrieving one or more transactional attributes to define characteristics of a user and associated transactional behaviour with other users.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Mueller combination, as taught by Kar, in order to improve the accuracy of outputted results by taking the feedback into account and hence making the anomaly detection method more accurate and reliable.
Both Stone/Crotinger/Brown/Mueller combination and Kar are silent on:
“video streams”.
However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Mueller combination, as taught by Mueller, in order to improve the accuracy of comparison between data sets by using the video stream enhanced by machine learning, in order to make the anomaly detection more accurate and reliable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Brown/Mueller combination in view of US20120225413 to Kotranza et al. (hereinafter Kotranza).

Regarding Claim 14: The Stone/Crotinger/Brown/Mueller combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform an anomaly detection method according to Claim 8 (see the rejection for Claim 8).
Stone further discloses:
“receiving indicator from an actor in response to outputting the results of the comparison” (para 0031 – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue (processing block 1010); correlating the current data streams with corresponding historical data streams and related data streams (processing block 1020); analyzing, by use of a data processor, the data streams to identity patterns of activity, behavior, and/or status occurring at the monitored venue (processing block 1030); applying one or more rules of a rule set to the analyzed data streams to determine if an alert should be issued (processing block 1040); and dispatching an alert if such alert is determined to be warranted (processing block 1050).”).
	The Stone/Crotinger/Brown/Mueller combination is silent on:
“a discrepancy corrected indicator or a discrepancy is in error indicator”.
	However, Kortanza discloses:
“a discrepancy corrected indicator or a discrepancy is in error indicator” (Abstract – “A method of providing real-time feedback of task performance includes receiving sensor data from sensors coupled to an object… The method further includes identifying any deviations of the sensor data (i.e. discrepancy, added by examiner) from data in the model, and outputting feedback in real-time. The feedback includes indicators signaling tasks performed are correctly implemented (i.e. discrepancy corrected indicator, added by examiner) and indicators signaling tasks performed are incorrectly implemented (i.e. discrepancy is in error indicator, added by examiner).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Mueller combination, as taught by Kotranza, in order to ensure that the anomaly is accurately detected and whether it is corrected or not, so the system operations are safe and secure.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Brown/Mueller/Kotranza combination in view of US20180330250A1 to Nakayama et al. (hereinafter Nakayama).

Regarding Claim 15:  The Stone/Crotinger/Brown/Mueller/Kotranza combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method according to Claim 14 (see the rejection for Claim 14).
Stone is silent on:
“further comprising: updating the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters and the quantitative data, the judgement data and the inference data associated with a current portion of the plurality of video streams based on the discrepancy corrected indicator or the discrepancy is in error indicator received from the actor”.
	Mueller further discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”);
“quantitative data” (para 0003 – “Plant availability; Efficiency of the manufacturing system/assembly system, speed losses; quality rate or scrap rate and rework rate; 
Average lead time (DLZ); Average number of employees required; Maximum and average achievable output”);
“judgement data” (para 0008 – “An example of this would be a system productivity evaluation from ATS-AUTOMATION with station-specific failure rates and error statistics, which can be viewed from anywhere via a web interface or a mobile device (ATS)”); 
“inference data” (para 0034 – “the determined or derived forms of the features of the steps are then compared at least one of the observation times together with predetermined forms of the corresponding features or combinations of predetermined forms and a result of the monitoring is derived from the common comparison.
Thus, at least at one of the observation times, the observed characteristics of the characteristics are evaluated together, preferably in all monitored steps, and the result of the monitoring is derived from this”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown combination, as taught by Mueller, in order to be able to measure human activity automatically in the manufacturing process and optimize monitoring of the assembly line using artificial intelligence.
  	Stone/Crotinger/Brown/Mueller/Kotranza combination is silent on:
“further comprising: updating the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of streams based on the discrepancy corrected indicator or the discrepancy is in error indicator received from the actor”.
	However, Nakayama discloses:
“further comprising: updating the one or more indicators of the at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters associated with a current portion of the plurality of streams based on the received from the actor” (para 0029 – “The current measurement data is then categorized into, e.g., one of three cases: normal data, warning data, and outlier data. An operator or user can provide feedback to the detection result and the feedback can be analyzed to make the outlier filtering better in the next operation or iteration. There are, e.g., seven cases in analyzing the gap between the system result and operators input, and depending on the gap the filtering parameter(s), they are automatically updated behind the backend module in the EMS.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Kotranza/Seow combination, as taught by Nakayama, in order to obtain more reliable and accurate data using sensor streams and hence making the anomaly detection method more accurate and reliable.
Nakayama is silent on:
“discrepancy corrected indicator or a discrepancy is in error indicator”.
	However, Kotranza discloses:
“discrepancy corrected indicator or a discrepancy is in error indicator” (Abstract – “A method of providing real-time feedback of task performance includes receiving sensor data from sensors coupled to an object… The method further includes identifying any deviations of the sensor data (i.e. discrepancy, added by examiner) from data in the model, and outputting feedback in real-time. The feedback includes indicators signaling tasks performed are correctly implemented (i.e. discrepancy corrected indicator, added by examiner) and indicators signaling tasks performed are incorrectly implemented (i.e. discrepancy is in error indicator, added by examiner).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Seow combination, as taught by Kotranza, in order to ensure that the anomaly is accurately detected and whether it is corrected or not, so the system operations are safe and secure.

Regarding Claim 16:  The Stone/Crotinger/Brown/Mueller/Kotranza combination discloses the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform the action recognition and analytics method according to Claim 14 (see the rejection for Claim 14).
The Stone/Crotinger/Brown/Mueller/Kotranza combination is silent on:
“further comprising: updating the representative data set based on the discrepancy corrected indicator or the discrepancy is in error indicator indicators received from the actor”.  
	However, Nakayama discloses:
“further comprising: updating the representative data set based on the indicators received from the actor” (para 0029 – “The current measurement data is then categorized into, e.g., one of three cases: normal data, warning data, and outlier data. An operator or user can provide feedback to the detection result and the feedback can be analyzed to make the outlier filtering better in the next operation or iteration. There are, e.g., seven cases in analyzing the gap between the system result and operators input, and depending on the gap the filtering parameter(s), they are automatically updated behind the backend module in the EMS.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Kotranza/Seow combination, as taught by Nakayama, in order to obtain more reliable and accurate data using sensor streams and hence making the anomaly detection method more accurate and reliable.
Kotranza further discloses:
“discrepancy corrected indicator or a discrepancy is in error indicator” (Abstract – “A method of providing real-time feedback of task performance includes receiving sensor data from sensors coupled to an object… The method further includes identifying any deviations of the sensor data (i.e. discrepancy, added by examiner) from data in the model, and outputting feedback in real-time. The feedback includes indicators signaling tasks performed are correctly implemented (i.e. discrepancy corrected indicator, added by examiner) and indicators signaling tasks performed are incorrectly implemented (i.e. discrepancy is in error indicator, added by examiner).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Seow combination, as taught by Kotranza, in order to ensure that the anomaly is accurately detected and whether it is corrected or not, so the system operations are safe and secure.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Crotinger, in further view of Mueller, and in further view of Nakayama.

Regarding Claim 17: Stone discloses:
“A system comprising: one or more sensors; one or more data storage units; and 
one or more engines configured to”: (Abstract – “A system and method for real time data analysis are disclosed”; Fig. 1; para 0012 – “real time data analysis operations center 110 of an example embodiment is shown to include a real time data analysis system 200, intranet 112, and real time data analysis database 111, Real time data analysis system 200 includes real time data acquisition module 210, historical data acquisition module 220, related data acquisition module 230, analysis tools module 240, rules manager module 250, and analytic engine 260”);
“receive one or more streams from the one or more sensors; determine one or more indicators of at least one of one or more of cycles of one or more processes including one or more actions arranged in one or more sequences and performed on one or more objects, and one or more parameters by artificial intelligence from a current portion the one or more streams” (Abstract – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue”; para 0013 – “The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”; para 0018 – “an automatic rule generation capability, which can automatically generate rules given desired outcomes and the conditions by which those desired outcomes are most likely… the embodiments described herein can implement machine learning processes (i.e. artificial intelligence, added by examiner) to improve the operation of the system over time. Moreover, an embodiment can include information indicative of a confidence level corresponding to a probability level associated with a particular condition and/or need for action”);
“access a representative data set from the one or more data storage units” (para 0014 – “the sensor arrays 122 in prior time periods and corresponding, related data streams obtained from other data sources, such as network-accessible databases (i.e. data storage units, added by examiner) (e.g., motor vehicle licensing databases, criminal registry databases, intelligence databases, etc.).”);
“the representative data set including one or more indicators of at least one of one or more of cycles of one or more processes including one or more actions arranged in one or more sequences and performed on one or more objects, and one or more parameters determined by artificial intelligence from one or more previous portions of the one or more streams” (para 0013 – “The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”); para 0018 – “an automatic rule generation capability, which can automatically generate rules given desired outcomes and the conditions by which those desired outcomes are most likely… the embodiments described herein can implement machine learning processes (i.e. artificial intelligence, added by examiner) to improve the operation of the system over time. Moreover, an embodiment can include information indicative of a confidence level corresponding to a probability level associated with a particular condition and/or need for action”);
“wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and are indexed to representative ones of the one or more previous portions of the plurality of video streams” (para 0014 – “The acquired real time sensor data streams are correlated with corresponding historical data streams obtained from, the sensor arrays 122 in prior time periods and corresponding, related data streams obtained from other data sources, such as network-accessible databases (e.g., motor vehicle licensing databases, criminal registry databases, intelligence databases, etc.). The historical data streams arc acquired, retained, and managed by the historical data acquisition module 220… components within the real time data analysis system 200 can analyze, aggregate, and cross-correlate the acquired real time sensor data streams, the historical data streams, and the related data streams to identify threads of activity, behavior, and/or status present or occurring in a monitored venue 120”); 
“compare the one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters in the one or more streams to the representative data set” (para 0015 – “in a particular monitored venue 120 can be identified using the real time data acquired from the sensor arrays 122 and the facial recognition techniques… the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events”); and 
“output a result of the comparison of the one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters in the one or more streams to the representative data set” (para 0031 – “receiving a plurality of current data streams from a plurality of sensor arrays deployed at a monitored venue (processing block 1010); correlating the current data streams with corresponding historical data streams and related data streams (processing block 1020); analyzing, by use of a data processor, the data streams to identity patterns of activity, behavior, and/or status occurring at the monitored venue (processing block 1030); applying one or more rules of a rule set to the analyzed data streams to determine if an alert (i.e. result, added by examiner ) should be issued (processing block 1040); and dispatching an alert (i.e. output the result of the comparison, added by examiner) if such alert is determined to be warranted (processing block 1050)”).
	Stone is silent on:
“video streams; sensors at a plurality manufacturing stations across an assembly line; quantitative data, judgment data and inference data from the plurality of manufacturing stations across the assembly line; wherein the representative data set is based on statistical analysis of the one of one or more of cycles of the one or more processes including the one or more actions arranged in one or more sequences and performed on the one or more objects, and the one or more parameters; and wherein the feedback includes one or more representative portions of the video streams from the representative data set corresponding to the determined differences between the current data set and the representative data set”. 
However, Crotinger discloses:
“wherein the representative data set is based on statistical analysis of the one of one or more of cycles of the one or more processes including the one or more actions arranged in one or more sequences and performed on the one or more objects, and the one or more parameters” (para 0097 – “the anomaly detector 332 may monitor the stream 313 of time-series/metric data. The anomaly detector 332 identifies statistical outliers of a current stream 313 of the time-series/metric data, by performing a statistical analysis on the stream 313 of the time-series/metric data based at least in part upon the underlying statistical model 337 constructed by the time-series analyzer 330. FIG. 14 illustrates an example plot 1400 illustrating the relationship of the features of this comparison. Specifically, the anomaly detector 332 compares the actual observed data (e.g., stream 313) with the expected data 1402 (e.g., as determined based upon the underlying statistical model 337).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone, as taught by Crotinger, in order to improve the accuracy of comparison between data sets and hence making the anomaly detection more accurate and reliable.
Both Stone and Crotinger are silent on:
“video streams; sensors at a plurality manufacturing stations across an assembly line; quantitative data, judgement data, and inference data from a plurality of manufacturing stations across an assembly line; wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams; and wherein the feedback includes one or more representative portions of the video streams from the representative data set corresponding to the determined differences between the current data set and the representative data set”.
However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”);
“quantitative data” (para 0003 – “Plant availability; Efficiency of the manufacturing system/assembly system, speed losses; quality rate or scrap rate and rework rate; 
Average lead time (DLZ); Average number of employees required; Maximum and average achievable output”);
“judgement data” (para 0008 – “An example of this would be a system productivity evaluation from ATS-AUTOMATION with station-specific failure rates and error statistics, which can be viewed from anywhere via a web interface or a mobile device (ATS)”); 
“inference data” (para 0034 – “the determined or derived forms of the features of the steps are then compared at least one of the observation times together with predetermined forms of the corresponding features or combinations of predetermined forms and a result of the monitoring is derived from the common comparison.
Thus, at least at one of the observation times, the observed characteristics of the characteristics are evaluated together, preferably in all monitored steps, and the result of the monitoring is derived from this”);
“a plurality of video streams from a plurality of manufacturing stations across an assembly line” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor (interpreted as a plurality of video streams, added by examiner), can be further compressed to make data transfer and data storage more efficient. The sensor synchronization unit can therefore advantageously supply an optical signal that is synchronous in time and sorted according to the detection locations”; para 0020 – “According to the invention, at least three of the steps in the course of the manufacturing and/or assembly process are each monitored by at least one sensor, which generates a sensor signal in each case… Optional further steps of the manufacturing and/or assembly process can be monitored by further sensors assigned to these further steps”; para 0083 – “a manufacturing and/or assembly process is monitored, which has at least three steps S1, S2 and S3, which are each monitored by means of a sensor, for example by means of an imaging sensor or a camera”); 
“wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters, and the quantitative data, the judgement data and the inference data are indexed to representative ones of the one or more previous portions of the plurality of video streams” (para 0074 – “The device according to the invention can also have an automatic evaluation device, which combines the features that can be evaluated from the learning device with the synchronous sensor signal or optical signal of the sensor synchronization device sorted according to detection locations. In this way, the feature characteristics can be compared with the available image information in near real-time during an operation-parallel evaluation, or a cumulative search for these features can be carried out in the case of recorded signals over an evaluation period”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Mueller combination, as taught by Mueller, in order to be able to measure human activity automatically in the manufacturing process and optimize monitoring of the assembly line using artificial intelligence.
Stone/Crotinger/Mueller combination is silent on:
“wherein the feedback includes one or more representative portions of the video streams from the representative data set corresponding to the determined differences between the current data set and the representative data set”.
	However, Nakayama discloses:
“wherein the feedback includes one or more representative portions of the video streams from the representative data set corresponding to the determined differences between the current data set and the representative data set” (para 0004 – “A computer-implemented method for detecting and predicting anomalies in an energy management system is presented. The method includes detecting, in real-time, a first set of outliers for a plurality of energy devices under operation, predicting a second set of outliers for running the plurality of energy devices, analyzing historical energy data of the plurality of energy devices to extract a third set of outliers, receiving feedback, in real-time, from a user regarding each of the first, second, and third sets of outliers, and training the energy management system with the real-time feedback received from the user to automatically optimize a threshold of error detection”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown combination, as taught by Nakayama, in order to improve the accuracy of outputted results by taking the feedback into account and hence making the anomaly detection method more accurate and reliable.

Regarding Claim 18: The Stone/Crotinger/MuellerNakayama combination discloses the system of Claim 17 (see the rejection for Claim 17).
	Stone further discloses:
“further comprising: one or more networks configured to communicatively couple the one or more sensors, the one or more data storage units, and the one or more engines” (para 0010 – “A plurality of monitored venues 120, at which a plurality of sensor arrays 122 are deployed, are in network communication with the real time data analysis operations center 110 via a wired network 10 or a wireless network 11”); para 0013 – “An example embodiment can take multiple and diverse sensor input from sensor arrays 122 at the monitored venues 120 and produce sensor data streams that can be transferred across wired network 10 and/or wireless network 11 to real time data analysis operations center 110 in near real time. The real time data analysis operations center 110 and the real time data analysis system 200 therein acquires, extracts, and retains the information embodied in the sensor data streams within a privileged database 111 of operations center 110 using real time data acquisition module 210”).

Regarding Claim 21: The Stone/Crotinger/Mueller/Nakayama combination discloses the system of Claim 17 (see the rejection for Claim 17).
	Stone further discloses:
“wherein the one or more engines are further configured to receive one or more indicators from an actor in response to the results of the comparison of the one or more indicators of at least one of the one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters in the one or more streams to the representative data set” (para 0015 – “the thread of behavior corresponding to the individual's identity in a previous time period can be correlated to the individual's thread of behavior in the current time period. In this manner, the behavior of a particular individual can be compared with the historical behavior of the same individual from a previous time period. This comparison between current behaviors, activity, or status with historical behaviors, activity, or status from a previous time period may reveal particular patterns or deviations of activity, behavior, and/or status that can be indicative or predictive of hostile, dangerous, illegal, or objectionable behavior or events. For example, an individual acting differently today compared with consistent behavior in the prior month may be indicative of imminent conduct.”; para 0019 – “The analytic engine 260 can cross-correlate the current data streams, the historical data streams, and the related data streams to detect patterns, trends, and deviations therefrom. The analytic engine 260 can detect normal and non-normal activity, behavior, and/or status and activity, behavior, and/or status that is consistent or inconsistent with known patterns of concern using cross-correlation between data streams and/or rules-based analysis. As a result, information can be passed by the real time data analysis system 200 to the analyst platform 150”).
Both Stone and Crotinger are silent on:
“video streams”.
	However, Mueller discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger combination, as taught by Mueller, in order to be able to measure human activity automatically in the manufacturing process and optimize monitoring of the assembly line using artificial intelligence.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Mueller/Nakayama combination in view of US20200128307 to Li (hereinafter Li).

Regarding Claim 19:  The Stone/Crotinger/Mueller/Nakayama combination discloses the system of Claim 17 (see the rejection for Claim 17).
The Stone/Crotinger/Mueller/Nakayama combination is silent on:
“further comprising: one or more data compression units communicatively coupled between the one or more sensors and the one or more networks, the one or more data compression units configured to compress data of the one or more streams before transmission across the network”.
	However, Li discloses:
“further comprising: one or more data compression units communicatively coupled between the one or more sensors and the one or more networks, the one or more data compression units configured to compress data of the one or more streams before transmission across the network” (para 0110 – “FIG. 12 illustrates an exemplary adaptive waveform encoder 9321. Adaptive waveform encoder 932 1 may include a skeleton extractor 1215, a periodic-signal compression unit 1220, a prediction model-based compression unit 1225, a skeleton-based compression unit 1230, and a bit-stream generator 1235”; para 0113 – “FIG. 14 illustrates a flowchart for an exemplary method of processing segment X in a periodic state. If segment X is periodic, periodic signal compression unit 1220 of FIG. 12 may process segment X by dividing segment X into non-overlapping periods, at Step 1410. At Step 1415, for each period, periodic signal compression unit 1220 may fine-tune the skeleton of the previous period by slightly varying switching boundaries and skeleton amplitude values to minimize mean square errors between the skeleton and the signal in the current period. At Step 1420, when the best skeleton is found and chosen, the residual signal may be calculated by subtracting the skeleton from the signal in the current period. At Step 1425, the skeleton differences and the residual signal may be encoded for transmission”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Mueller/Nakayama combination, as taught by Li, in order to improve the speed and ease of the data transfer and to make the anomaly detection method bringing accurate and reliable results.
Mueller further discloses:
“video streams” (para 0068 – “The synchronized sensor signals can be stored in a recording unit and advantageously recorded via the evaluated sensor sequence in the form of a specific signal sequence. The synchronized video stream, which contains a sequence of images for each sensor, can be further compressed to make data transfer and data storage more efficient”; para 0099 - “In the feature concretizer, the teaching device compares the features required for the present application with the recorded, synchronized video stream”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger combination, as taught by Mueller, in order to be able to measure human activity automatically in the manufacturing process and optimize monitoring of the assembly line using artificial intelligence.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stone/Crotinger/Brown/Mueller combination in view of US20150261881 to Wensel (hereinafter Wensel).

Regarding Claim 22:  The Stone/Crotinger/Brown/Mueller combination discloses the method according to Claim 1 (see the rejection for Claim 1).
The Stone/Crotinger/Brown/Mueller combination is silent on:
“wherein the state transition map comprises a partially-ordered set or a directed acyclic graph and numbers of sets or nodes of the partially-ordered set or acyclic graph store representative data set values”.
	However, Wensel discloses:
“wherein the state transition map comprises a partially-ordered set or a directed acyclic graph and numbers of sets or nodes of the partially-ordered set or acyclic graph store representative data set values” (Abstract – “The source logical dataflow is compatibly mapped to a target directed acyclic graph that represents the cluster computing resources”; para 0036 – “a directed acyclic graph may be divided into two or more graphical patterns, or subgraphs. The subgraphs may then be further divided into topological patterns. The number of nodes within each hierarchical level is not definite (i.e. partially ordered set, added by examiner) and may correspondingly vary with the size of individual directed acyclic graphs.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an anomaly detection method disclosed by Stone/Crotinger/Brown/Mueller combination, as taught by Wensel, in order to improve the speed and ease of the data transfer and to make the anomaly detection method more accurate and reliable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US9569729 to Oehrle et al. (hereinafter Oehrle) discloses the analytical system and method for assessing certain characteristics of organizations.
US20070156814 to Cohen (hereinafter Cohen) discloses method and/or system for providing and/or analyzing influence strategies.
US20070112714 to Fairweather (hereinafter Fairweather) discloses system and method for managing knowledge.
US20130226674 to Field et al. (hereinafter Field) discloses integrated educational stakeholder evaluation and educational research system.
US20180189691 to Oehrle et al. (hereinafter Oehrle) discloses analytical system for assessing certain characteristics of organizations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2857                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863